DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “porous structure” in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 13 and 16 are objected to because of the following informalities:  
Claim 13 recites “at least one first pressure medium guiding passage formed between at least portions of the housing and the heat insulating portion, respectively,” in lines 15-17.  The word “respectively” makes it sounds like there are portions of housing and portions of the heat insulating portion, and at least one first pressure medium guiding passage formed between the portions of housing and the portions of the heat insulating portion.  However from the instant specification, it looks like a guiding passage (11) is formed between entire insulating portion (7) and a portion of the housing (6).  Therefore to clarify the invention, Examiner recommend applicant to amend this limitation to “at least one first pressure medium guiding passage formed by the heat insulating portion and a portion of the housing” (and delete the word “respectively”).
Claim 16 recites “thereof”.  Examiner recommend applicant to amend this limitation to “of the heat absorbing element”. (Claim 13 recites limitation about furnace chamber and pressure vessel, and these elements inherently have an interior.  By changing this limitation to “of the heat absorbing element”, it would help clarify what that limitation refers to.) 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heat absorbing element” and “heat insulating portion” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites limitation “can” in line 6.  It’s not clear if the limitation after the word “can” is required.  Examiner recommend applicant to amend this limitation to “is configured to”.
Claim 13 recites the limitation "the first pressure medium guiding passage" in line 31.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to “the at least one first pressure medium guiding passage”.
each of the plurality of inlets of the heat absorbing element is arranged above the heat insulating portion in a vertical direction and in a flow direction of the pressure medium in the at least one first pressure medium guiding passage towards the first end closure” in lines 34-37.  It is unclear if the limitation “in the at least one first pressure medium guiding passage” is used to describe the pressure medium or the each of the plurality of inlets.  Examiner recommend applicant to amend this limitation to “each of the plurality of inlets of the heat absorbing element is arranged above the heat insulating portion in a vertical direction and downstream of the at least one first pressure medium guiding passage” (Applicant’s figure shows the inlets 21 is above heat insulating portion 7 and downstream of guiding passage 11.)
Claim 17 recites the limitation "the pressure medium guiding channels" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to "the plurality of pressure medium guiding channels". 
Claim 18 recites the limitation "the pressure medium guiding channels" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to "the plurality of pressure medium guiding channels".  
Claim 21 recites “space” in line 4.  It’s not clear if that refers back to “a space” in line 2 of claim 21.  Examiner recommend applicant to amend claim 21 to “…such that there is a space between the second side of the heat absorbing element and a portion of the housing, wherein the pressure medium enters the space after exiting the heat absorbing element, wherein the pressure the pressure medium is guided…”.
can” in line 4.  It’s not clear if the limitation after the word “can” is required.  Examiner recommend applicant to amend this limitation to “is configured to”.
Allowable Subject Matter
Claim 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior arts of record fails to teach the arrangement of different components of the pressing arrangement.  The closest prior art was JP06025711A (see attached machine translation).  JP06025711A teaches only one inlet (15, fig 1) for the heat absorbing portion (13).  It would not have been obvious to modify JP06025711A to include plural inlets for the heat absorbing portion because doing so would require several modifications (drill plural channels into the heat absorbing portion and insulation layer 8) for connection between the heat absorbing portion and heat insulating layer (8).  Also JP06025711A teaches only one insulation layer (8) forming a furnace chamber (9), and doesn’t teach an additional housing as claimed.  Adding an additional housing would require changing footprint of entire system.  Those modifications are substantial and would be hindsight reconstructions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675.  The examiner can normally be reached on M-F 6-2 Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KO-WEI LIN/Examiner, Art Unit 3762